Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s preliminary amendment filed 30 December 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  the semicolon next to the period should be deleted at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2007/0289444) in view of Ardisana (US 7,032,573).
Regarding claim 1, Tsuchiya discloses a method for operating a device 4, comprising: operating a motor 71 of the device; driving a working element 101 of the device using the motor, the working element forcing air through a filter media 61 of the device; sensing reluctance of the motor during the driving of the working element; sensing a predetermined change in the current of the motor during driving of the working element, the predetermined change in the current corresponding to a change in a resistance to the driving of the working element wherein the change in the resistance to driving is a result of the filter media becoming blocked (As shown in FIG. 23, the second embodiment has a current sensor 200, which is used to detect how much the filter 61 has been clogged. The sensor 200 is provided in the drive circuit for driving the motor-driven blower 4. The current sensor 200 detects the value of the current supplied to the motor-driven blower 4. The current value detected by the current sensor 200 is supplied to the filter-controlling unit 201 incorporated in the control device 9.); and automatically performing a predetermined action upon sensing the predetermined change, the predetermined action being an action selected from the group consisting of: stopping operation of the motor, reversing operation of the motor, increasing the speed of the motor, decreasing the speed of the motor, increasing the torque output by the motor, and decreasing the torque by the motor (The filter-controlling unit 201 determines the degree to which the filter 61 has been clogged, from the current value detected by the current sensor 200. Base on the degree of clogging, thus determined, the filter-controlling unit 201 controls the rotational speed of the second motor 71 that serves to remove dust in the internal cleaning mode. That is, the filter-controlling unit 201 decreases the current supplied to the second motor 71 as the degree of clogging 
Tsuchiya does not disclose sensing a predetermined change in the reluctance of the motor during driving of the working element, the predetermined change in the reluctance corresponding to a change in a resistance to the driving of the working element wherein the change in the resistance to driving is a result of the filter media becoming blocked.  Ardisana teaches the use of a method and apparatus for indicating air filter maintenance being required, comprising a variable reluctance sensor 60 that generates a variable reluctance signal (VRS) that generates a profile ignition pickup signal (PIP) indicating an engine speed (N), wherein the sensor may be coupled to a crankshaft 20 for the purpose of transmitting the signal N to the controller 46.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of Tsuchiya with the reluctance detection as taught by Ardisana in order to be able to use an alternative type of sensor for detecting when the air filter is clogged.
Regarding claim 2, the modified invention of Tsuchiya discloses wherein the predetermined action includes operating the motor according to a predetermined operating profile.
Regarding claim 3, the modified invention of Tsuchiya discloses wherein the predetermined operating profile includes: increasing the motor speed according to the operating profile upon sensing a first predetermined change in the motor reluctance, 
Regarding claim 6, the modified invention of Tsuchiya discloses further comprising: detecting an emergency condition by sensing a predetermined emergency change in the motor reluctance; and automatically performing an emergency operation of the motor upon detection of the emergency condition (If the degree of clogging exceeds a preset reference value (which may be considered to be an emergency change), the filter-controlling unit 201 decreases the current supplied to the second motor 71 so that the filter 61 may rotate more slowly. In this case, the filter 61 rotates slowly because the number of times the filter 61 rotates in the internal cleaning mode. As a result, the air drawn from the air inlet port 81 is applied to the grooves 65b of the filter element 65 for a longer time than otherwise. The filter element 65 can therefore be cleaned more thoroughly, by using the airflow coming from the air inlet port 81. Dust can therefore be reliably removed from the front surface of the filter 61.).
Regarding claim 7, the modified invention of Tsuchiya discloses wherein the detecting of the emergency condition includes detecting a blockage condition of the filter media.
Regarding claim 8, the modified invention of Tsuchiya discloses wherein the emergency condition sensed by a change in the motor reluctance is sensed by a blockage sensor of the device.
Regarding claim 9, the modified invention of Tsuchiya discloses wherein the predetermined action includes one of increasing the torque or decreasing the torque output by the motor while maintaining a speed of the motor (The second motor 71 is an 
Regarding claim 11, the modified invention of Tsuchiya discloses wherein the automatically performed predetermined action includes reading a programmed action from a memory (as modified by Ardisana).
Regarding claim 13, the modified invention of Tsuchiya discloses further comprising: emitting an indication upon performing the predetermined action, wherein the indication includes at least one of light, sound or vibration (notification means 131 is a lamp that blinks, or a buzzer that generates sound, or a speaker that generates an oral message.).
Regarding claims 15-18 and 20, the modified invention of Tsuchiya discloses the invention as set forth in the rejections above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2007/0289444) in view of Ardisana (US 7,032,573) and further in view of Shoji et al. US 4,559,577).
Regarding claim 10, the modified invention of Tsuchiya discloses the invention substantially as claimed, except Tsuchiya does not disclose wherein the predetermined action includes inhibiting operation of the device upon sensing a load beyond a capacity of the motor.  Shoji et al. teaches the use of a device that comprises a sensor means for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6 December 2021